DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1, 4, 6, and 13 have been amended as requested in the amendment filed on November 8, 2021. Following the amendment, claims 1, 4, 6, 12-13, 21-30 are pending in the instant application.
Claims 6, 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 4, 12 and 13 are under examination in the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over The Broad Institute Inc., et al., WO/2016/187508, Published 24 November 2016.
As currently amended the instant claim 1 reads upon a method comprising the following steps.  Obtaining a tumor biopsy tissue sample and a blood sample for a patient and determining, via omics analysis of said sample, a plurality of tumor-specific and patient-specific neoepitopes.   	The Broad Institute’s prior art reference states: “Cancer vaccines are typically composed of tumor antigens and immunostimulatory molecules (e.g., cytokines or TLR ligands) that work together to induce antigen-specific cytotoxic T cells that target and destroy tumor cells. Current cancer vaccines may contain shared tumor antigens, which are native proteins (i.e. proteins encoded by the DNA of all the normal cells in the individual) that are selectively expressed or over-expressed in tumors found in many individuals. While such shared tumor antigens are useful in identifying particular types of tumors, they are not ideal as immunogens for targeting a T-cell response to a particular tumor type because they are subject to the immune dampening effects of self-tolerance. Vaccines containing tumor-specific and patient-specific neoantigens can overcome some of the disadvantages of vaccines containing shared tumor antigens. However, the use of patient-specific neoantigens requires sequencing of individual subject's genomes, as well as the production of personalized compositions comprising a combination of neoantigens present in that individual subject. Accordingly, there is still a need for improved methods and instant claims 1 and 4.
Specifically, the prior art reference further discloses: “The ability to elicit an immune response refers to the ability of the immune system to present an antigen to a lymphocyte. In order for the immune system to present an antigen, the antigen needs to be presented by a subjects HLA proteins. In order to elicit an immune response against a tumor, the tumor needs to contain the mutations leading to expression of the antigen. In order for the composition to provide a benefit to a population in need thereof, the population has to include subjects that express an HLA allele capable of binding the at least one neoantigenic peptide present in the composition and the population has to include subjects containing tumors with mutations that lead to neoantigenic epitopes present in the neoantigenic peptides” (paragraph [0009]).  This is entirely analogous to the method of the instant claims in that the reference requires assessing tumor mutations and the neoantigenic epitopes (“neoepitopes”) and determining the ability of the patient’s immune cells to bind said neoepitopes, thereby identifying a neoepitope for use in a composition that would produce an immune response to the tumor.
At paragraph [0089], the prior art reference provides background for the invention, stating that sequencing technology has revealed each tumor contains multiple patient specific mutations that alter the protein coding content of a gene. Such mutations create altered proteins and these mutated proteins are valuable targets for the host’s immune response to the tumor. The prior art reference discloses cancer mutation and neoantigenic peptide databases were known in the prior art (paragraph [00418], working Example 5).  The reference discloses at paragraph [0086] the crux of the prior filed application comprises:

immobilizing each of the plurality of neoepitopes on a solid substrate;
contacting the blood sample with each of the plurality of immobilized neoepitopes;
measuring quantities of immune competent cells in the blood sample bound to the immobilized neoepitopes;
determining the neoepitope that generates a response of the patient’s immune system as a function of the measured quantities of the immune competent cells (reference paragraph [00286];
administering to the patient a treatment that comprises the neoepitope (paragraphs [00283] – [00285] of the reference) specifically a vaccine (instant claim 4).
 	The working examples of the prior art reference identify many specific cancer mutations and determines the specific neoepitopes encoded by the mutant neoORFs. Then the authors screen HLA alleles that are predicted to have a reasonably tight (nM) binding to the neoantigens (ex. paragraphs [00395] through [00399] and Table 1).  For example, the reference identifies two specific mutated peptides that are created by drug-resistance cancer treatment that can bind to 
	The reference does not specifically teach the steps of obtaining a tumor biopsy tissue and determining, via omics analysis, a plurality of tumor -and patient-specific neoepitopes, but it does explicitly utilize cancer neoepitope databases that were generated from tumor cell sequencing and omic analysis (“One such database is the National Center for Biotechnology Information's Genbank and GenPept databases located at the National Institutes of Health website”)(paragraph [00119]).  Furthermore, the reference discloses specific peptides created by tumor mutations, and assesses those that are bound strongly by HLA proteins expressed on the surface of human lymphocytes.  These are the neoantigens that would generate an immune response to the specific cancer. 
It should be noted that the human major histocompatibility complex HLA, located on the short arm of chromosome 6, is known to be the most polymorphic genetic system in humans. The HLA polymorphism is not evenly spread throughout the molecule, but is clustered in the antigen-binding groove where amino acid variations can change the shape of the groove and thus alter the peptide-binding specificity of HLA molecules  The distribution and frequency of HLA antigens vary greatly among different ethnic groups. Since the HLA system is clinically 
The Broad Institute prior art reference utilizes these databases.  Thus, while the reference does not specifically disclose obtaining a blood sample and measuring quantities of immune competent cells bound to the epitopes and determining the neoepitope that generates a response as a function of the measured quantities of immune competent cells; it actually assesses the binding of immune competent cells to the neoepitopes in a more specific fashion by screening the human HLA allele databases to determine specific binding of HLA receptors to tumor- and patient-specific neoepitopes.  This results in a determination of those neoepitopes that generate the best anti-neoplasia/tumor immune response, as required by the instant claims.  In this way, the prior art teaches “analyzing a leukocyte profile”, as recited by instant claim 12.
The reference is explicit in its desire to generate treatments comprising neoantigens that “could be utilized across multiple patients (either HLA-restricted or more broadly if the patient is expected to have some probability to contain a relevant HLA allele) as a ‘Shared Neoantigen’ … allowing targeting of any HLA allele, even rare alleles, and reducing the need to prepare a different product for each patient based on their HLA type” (paragraph [00398]).  The reference goes on to state epitopes predicted by algorithms but which may have dubious accuracy, like CD4 epitopes, “could be assessed in vitro with naive T cells or in patient samples” (paragraph [00399]).  Thus, the reference explicitly contemplates assessing T-cell binding to cancer neoepitopes by obtaining a patient’s blood sample and contacting the sample with the epitope.
Lastly, the prior art reference teaches the use of vaccine adjuvants ([0087] at bullet (3)) that show “several desirable properties for a vaccine adjuvant …[including] …systemic in vivo, production of stimulatory chemokines and cytokines, and stimulation of antigen-presentation by DCs.”  The reference goes on to state: “[00291] The ability of an adjuvant to increase the immune response to an antigen is typically manifested by a significant increase in immune-mediated reaction, or reduction in disease symptoms. For example, an increase in humoral immunity is typically manifested by a significant increase in the titer of antibodies raised to the antigen, and an increase in T-cell activity is typically manifested in increased cell proliferation, or cellular cytotoxicity, or cytokine secretion.”  Therefore, the reference explicitly suggests identifying the right adjuvant based on “increased secretion of cytokines” (reference paragraphs [00293]-[00294], [00297], [00328]), as recited by instant claim 13.  Furthermore, the reference explicitly suggests therapeutic compositions comprising an inhibitor of Braf, which are associated with “a decrease in immunosuppressive cytokines in tumors of treated patients” (last sentence of pg. 161), thus demonstrating cytokine levels above normal are not always indicative of a positive immune response.
Therefore the method of the invention is obvious in view of what was disclosed in the art prior to filing, and Claims 1, 4, 12 and 13 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649